

114 S2440 IS: Repeal ID Act of 2016
U.S. Senate
2016-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2440IN THE SENATE OF THE UNITED STATESJanuary 12, 2016Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Real ID Act of 2005 to repeal provisions requiring uniform State driver’s licenses and
			 State identification cards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Repeal ID Act of 2016. 2.Repeal of requirements for uniform State driver's licenses and State identification cards (a)RepealTitle II of the Real ID Act of 2005 (division B of Public Law 109–13) is repealed.
			(b)Conforming amendments
 (1)Criminal codeSection 1028(a)(8) of title 18, United States Code, is amended by striking false or actual authentication features and inserting false identification features. (2)Intelligence Reform and Terrorism Prevention Act of 2004Section 7212 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) is amended to read as it did on the day before the date of the enactment of the Real ID Act of 2005.